DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims divisional priority to U.S. Patent Application No. 14/586,571, filed December 30, 2014, which claims the benefit of priority of U.S. Provisional Patent Application No. 62/057,612, filed on September 30, 2014.

Information Disclosure Statement
The IDSs submitted on 11/01/2021 has been considered. The IDS submitted on 06/07/2019 and 09/29/2020 were previously considered.  

Status of Claims
Applicant’s amended claims, filed 11/01/2021, have been entered. Claims 1, 4, 9, and 12 have been amended. Claims 1-16 are currently pending in this application and have been examined.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schilit et al. (U.S. Patent No. 8,626,135 B1 [previously recited]) in view of Li (US 2015/0262117 A1).

Regarding claim 9, Schilit discloses a method comprising:
	receiving, by a mobile device configured to communicate with other mobile devices (Figs. 1-3; col. 3 lines 40-60 [the mobile computing device may be a mobile phone]), a beacon message from an interactive beacon device over a first communication link, the beacon message comprising first transaction information associated with one or more identifiers (Schilit col. 9, lines 40-60 [The presence-sensitive display may display a caption that indicates the book may be purchased by waving user 150's computing device 100 over a "purchase book" tag in a zone besides the presence-sensitive display… Responsive to scanning tag device 114, computing device 100 may receive from tag device 114 device identifier 130 including a URL that references the bookstore cloud service]; col. 13, line 55 to col. 14, line 10 [computing device 400 may receive device identifier 430 that uniquely identifies kiosk computing device 410 and zone 404A by being tapped or bumped against the corresponding tag device 414A associated with zone 404A, or by being placed within a specified short-range vicinity of the corresponding tag device 414A associated with zone 404A, to communicate with tag device 414 via short-range wireless communication, such as NFC. In response to short-range wireless communication being established between computing device 400 and tag device 414A, tag device 404A may send device identifier 430 to computing device 400…device identifier 430 may be a URL that points to an Internet resource associated with zone 404A of kiosk 410, such as "www.example.com/kioskl/zonel/", which may uniquely identify zone 404A of kiosk computing device 410]; see also col. 5, line 60 to col. 6, line 15 [Computing device 100 may include a short-range communication module, such as a near-field communication (NFC) module (not shown) capable of initiating short range wireless communication via first communication pathway 116 with tag device 114 associated with kiosk computing device 110 over  that correspond to a product or service selected from an interactive store catalog (col. 5, lines 20-35 [kiosk computing device 110 may be any computing device that is configured to present an interface for receiving the selection of digital item 122... Kiosk computing device 110 may also include or be associated with tag device 114, such as a passive NFC tag]; col. 9, lines 30-40 [Kiosk user interface device 112 may include a presence-sensitive display that may dynamically display representations of virtual books, and user 150 may be able to interact with kiosk 110 by contacting and performing one or more gestures or swipes on the presence-sensitive display, to browse the virtual bookshelf system]; col. 9, lines 40-60 [The presence-sensitive display may display a caption that indicates the book may be purchased by waving user 150's computing device 100 over a "purchase book" tag in a zone besides the presence-sensitive display… Responsive to scanning tag device 114, computing device 100 may receive from tag device 114 device identifier 130 including a URL that references the bookstore cloud service] see also col. 13 lines 45-60 [As shown in FIG. 4B, in response to receiving a selection of digital item 422 from user 450, kiosk user interface device 412 may display a detailed view of the selected digital item 422 and may display a prompt for user to download the digital item to user 450's computing device 400 (e.g., the user's mobile phone)]]);
	presenting, by the mobile device and on a user interface of the mobile device, a notification based on the first transaction information (Figs. 1-4B; col. 9, lines 40-60 [Responsive to receiving a request from computing device 100 for the web page referenced by the URL, the bookstore cloud service may look up the name of the currently selected book in kiosk computing device 110 based on the identity of kiosk computing device 110 included in the URL. Responsive to the bookstore cloud service receiving the identity of the currently selected book, the bookstore cloud service may serve to the computing device 100 a web page that represents the book and includes a payment form]; see also col. )); 
	presenting, by the mobile device and on the user interface of the mobile device, one or more product or service descriptions corresponding to the one or more identifiers associated with the first transaction information (col. 9, lines 40-60 [Responsive to receiving a request from computing device 100 for the web page referenced by the URL, the bookstore cloud service may look up the name of the currently selected book in kiosk computing device 110 based on the identity of kiosk computing device 110 included in the URL. Responsive to the bookstore cloud service receiving the identity of the currently selected book, the bookstore cloud service may serve to the computing device 100 a web page that represents the book and includes a payment form]; see also col. 14, line 64 to col. 15, line 5 [As shown in FIG. 4C, in response to computing device 400 communicating with remote system 120 or kiosk computing device 410 to request access to the Internet resource referenced in device identifier 430, and if digital item 422 has an associated fee for purchasing access to digital item 422, computing device 400 may display at display 402 a prompt user 450 to enter payment information to purchase access to digital item 422]);
	obtaining, by the mobile device, payment information (Figs. 1-4C; col. 9, line 60 to col. 10, line 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and submitting the payment form]); 
	generating, by the mobile device, second transaction information based on the one or more identifiers and the payment information (Figs. 1-4C; col. 9, line 60 to col. 10, line 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and ; and 
	transmitting, by the mobile device, the second transaction information to a server over a second communication link (Figs. 1-4C; col. 9, line 60 to col. 10, line 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and submitting the payment form, or otherwise sending payment information stored in computing device 100, the bookstore cloud service may verify the payment information and may send the complete book to computing device 100]), wherein the first communication link and the second communication link are different (col. 4, line 50 to  col. 5, line 5 [In some examples, first communication pathway 116 may include a short-range communication pathway, such as NFC, between a passive NFC tag, such as tag device 114 and computing device 100. In some examples, second communication pathway 118 may include one or more communication pathways that are different than first communication pathway 116];  col. 5, lines 1-15 [Fig. 2 and remote system 120 may send digital item 122 to computing device 100 via remote communication pathway 117]; col. 7, lines 35-65 [computing device 100 may request and receive access to digital item 122 by communicating via remote communication pathway 117 with remote system 120 based on device identifier 130]; col. 9, line 60 to col. 10, line 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and submitting the payment form, or otherwise sending payment information stored in computing device 100, the bookstore cloud service may verify the payment information and may send the complete book to computing device 100]).

While Schilit discloses the tag device may be configured to operate in a passive mode and an active mode of operation (col. 6, lines 17-29 and col. 6, line 66 to col. 7, line 5) and in some examples the device identifier does not include the digital item itself (col. 7, lines 26-28; Examiner notes this implies wherein a content of a beacon message that is related to a first product or service received from the interactive beacon device is different from a content of a beacon message that is related to a second product or service received from the interactive beacon device. However, in the field of displaying products to a user using beacon devices (abstract), Li teaches transmitting from a beacon device to a user device a message that is displayed on the user device wherein a content of a beacon message that is related to a first product or service received from the interactive beacon device is different from a content of a beacon message that is related to a second product or service received from the interactive beacon device (Figs. 9B and 10A; ¶¶0073-0074 [The user device 960 receives item information… over a path 992 from the beacon device 970… the beacon device 970 communicates with the server 980 via a network… The server 980 then provides the item information… to the beacon device 970 over a path 994…. Once the connection is established between the beacon device 1010 and the user device 1020, the beacon device 1010 may provide the user device 1020 with the item information and recommendation information to be displayed on the user device 1020. The item information and recommendation information may be generated by accessing one or more tables stored in the beacon device 1010, which include beacon UUIDs associated with one or more product identifiers, and recommendation information associated with the product identifiers]). The step of Li is applicable to the method of Schilit as they share characteristics and capabilities, namely, they are directed to transmitting and displaying product information to user devices via a beacon device. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the beacon message as taught by Schilit with the product dependent beacon message as taught by Li. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Schilit in order to 

Regarding claim 10, Schilit in view of Li teaches the method of claim 9, Schilit further discloses wherein the first transaction information comprises the one or more identifiers (Schilit (57) col. 13, l. 55 – col., 14, l. 10,  In response to short-range wireless communication being established between computing device 400 and tag device 414A, tag device 404A may send device identifier 430 to computing device 400…device identifier 430 may be a URL that points to an Internet resource associated with zone 404A of kiosk 410, such as "www.example.com/kioskl/zonel/", which may uniquely identify zone 404A of kiosk computing device 410).

Regarding claim 11, Schilit in view of Li teaches the method of claim 9, Schilit further discloses obtaining the one or more product or service descriptions from a server (Schilit (59), col. 14, ll. 25-50 The Internet resource referenced by device identifier 430 may be stored in remote system 420 that is remote to computing device 400 and kiosk computing device 410.  If the Internet resource is stored in remote system 420, then kiosk computing device 410 may communicate an indication of the selected digital item 422 to remote system 420, such that remote system 420 may modify the Internet resource to include the contents of digital item 422. For example, if remote system 420 stores digital items offered at kiosk computing device 410, including digital item 422, then, in response to receiving the indication of the selected digital item 422, remote system 420 may select digital item 422 out of the digital items stored in remote system 420 based on the indication and may modify the Internet resource to include the contents of digital item 422 [see also Schilit (23) col. 5, ll. 50-65 Remote system 120 may include but is not limited to one or more remote servers, one or more computing devices, or a cloud computing service. A cloud computing service may include one or more remote servers that may provide one or 

Regarding claim 12, Schilit in view of Li teaches the method of claim 9, Schilit further discloses wherein the first transaction information comprises a transaction identifier, and wherein the method further comprises obtaining the one or more identifiers from a server based on the transaction identifier (Schilit (39) col. 9, ll. 40-60 Responsive to scanning tag device 114, computing device 100 may receive from tag device 114 device identifier 130 including a URL that references the bookstore cloud service. A web browser or other application in computing device 100 may access, via a wireless network connection, a web page within the bookstore cloud service referenced by the URL. Responsive to receiving a request from computing device 100 for the web page referenced by the URL, the bookstore cloud service may look up the name of the currently selected book in kiosk computing device 110 based on the identify of kiosk computing device 110 included in the URL. Responsive to the bookstore cloud service receiving the identity of the currently selected book, the bookstore cloud service may serve to the computing device 

Regarding claim 15, Schilit in view of Li teaches the method of claim 9, Schilit further discloses wherein the payment information comprises a user account identifier associated with a user account that has a charging capability (col. 14, l. 64 – col. 15, l. 5 [As shown in FIG. 4C, in response to computing device 400 communicating with remote system 120 or kiosk computing device 410 to request access to the Internet resource referenced in device identifier 430, and if digital item 422 has an associated fee for purchasing access to digital item 422, computing device 400 may display at display 402 a prompt user 450 to enter payment information to purchase access to digital item 422];  col. 15, ll. 5-10, [FIG. 4D, in response to payment information being entered at computing device 400, computing device 400 may receive access to digital item 422. For example, computing device 400 may be able to freely view the contents of digital item 422]; see also col. 3, ll. 20-40 [payment information may, for example, require inputting credit card information]; col. 9, l. 60 – col. 10, l. 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and submitting the payment form, or otherwise sending payment information stored in computing device 100, the bookstore cloud service may verify the payment information and may send the complete book to computing device 100]).

Regarding claim 16, Schilit in view of Li teaches the method of claim 9, Schilit further discloses wherein the first communication link is a short-range communication link, and wherein the second communication link is a long-range communication link (col. 4, l. 50 – col. 5, l. 5 [In some examples, first communication pathway 116 may include a short-range communication pathway, such as NFC, between a passive NFC tag, such as tag device 114 and computing device 100. In some examples, second communication pathway 118 may include one or more communication pathways that are different than .


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schilit in view of Li and Zhuang et al. (U.S. Pub. No. 2013/0290718 A1 [previously recited]).

Regarding claim 13, Schilit in view of Li teaches the method of claim 9. While Schilit discloses second transaction information (Figs. 1-4C; col. 9, line 60 to col. 10, line 5), Schilit in view of Li does not explicitly teach that the second transaction information is encrypted based on a public key associated with the server. However, in the field of network security technology, Zhuang et al., hereinafter Zhuang, teaches wherein the second transaction information is encrypted based on a public key associated with the server (Zhuang ¶0072 [the processing unit generates relevant transaction data, for example, including the amount of the transaction, the transaction currency, the amount of the debit, the debit account currency and the debit exchange rates, among which, the sensitive data is first encrypted by the processing unit with the user's private key stored in the memory of mobile storage devices 400, is further encrypted by the processing unit with the public key assigned to remote server 410, and then is encapsulated into a transaction message]; ¶0073 [At step 522, the processing unit encrypts the transaction message with the session key, and then transmits it to remote server 410 via the established network connection)]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include encryption, as taught by Zhuang, in the transaction information, as taught by Schilit and Li, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to provide a mechanism to guarantee the security of the transaction (Zhuang [0004]).

Regarding claim 14, Schilit in view of Li and Zhuang teaches the method of claim 13. Schilit further discloses wherein the payment information comprises a credit card number (col. 14, l. 60 – col.15, [As shown in FIG. 4C, in response to computing device 400 communicating with remote system 120 or kiosk computing device 410 to request access to the Internet resource referenced in device identifier 430, and if digital item 422 has an associated fee for purchasing access to digital item 422, computing device 400 may display at display 402 a prompt user 450 to enter payment information to purchase access to digital item 422]; col. 3, ll. 20-40 [payment information may, for example, require inputting credit card information]).


Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schilit in view of Winston (U.S. Pub. No. 2015/0281302 A1 [previously recited]) and Li.

Regarding claim 1, Schilit discloses a system (Figs. 1-4D) comprising:
	a network interface configured to communicate with mobile devices (col. 4, ll. 30-50, Fig. 1 communication pathway 118; col. 5, ll. 1-15, FIG. 2 remote communication pathway 117); and 
	processor electronics configured to store applications (col. 10, ll. 25-60, FIG. 3, [computing device 300, which may comprise one non-limiting example of computing device 100, remote system 120, and/or kiosk computing device 110 shown in FIG. 1 and FIG. 2, includes one or more processors 302, one or more input devices 304, one or more communication units 306, one or more output devices 312, one or more storage devices 308, and user interface (UI) device 310. Computing device 300, in one example, further includes item selection module 320 and item retrieval module 322…UI module 318 may also communicate information with one another as well as with other components in computing device 300, such as item selection module 320 and item retrieval module 322]),
	wherein [an] application comprises instructions to cause a mobile device (col. 11, II. 15-20: techniques implemented using software application running on the computing device [see also Schilit col. 17, II. 15-30]) to perform operations comprising:
	receiving a beacon message from an interactive beacon device over a first communication link, the beacon message comprising first transaction information associated with one or more identifiers (Schilit col. 9, lines 40-60 [The presence-sensitive display may display a caption that indicates the book may be purchased by waving user 150's computing device 100 over a "purchase book" tag in a zone besides the presence-sensitive display… Responsive to scanning tag device 114, computing device 100 may receive from tag device 114 device identifier 130 including a URL that references the bookstore cloud service]; col. 13, line 55 to col. 14, line 10 [computing device 400 may receive device identifier 430  that correspond to a product or service selected from an interactive store catalog (col. 5, lines 20-35 [kiosk computing device 110 may be any computing device that is configured to present an interface for receiving the selection of digital item 122... Kiosk computing device 110 may also include or be associated with tag device 114, such as a passive NFC tag]; col. 9, lines 30-40 [Kiosk user interface device 112 may include a presence-sensitive display that may dynamically display representations of virtual books, and user 150 may be able to interact with kiosk 110 by contacting and performing one or more gestures or swipes on the presence-sensitive display, to browse the virtual bookshelf system]; col. 9, lines 40-60 [The presence-sensitive display may display a caption that indicates the book may be purchased by waving user 150's computing device 100 over a "purchase book" tag in a zone besides the presence-sensitive display… Responsive to scanning tag device 114, computing device 100 may receive from tag device 114 device ;
	presenting a notification based on the first transaction information (Figs. 1-4B; col. 9, lines 40-60 [Responsive to receiving a request from computing device 100 for the web page referenced by the URL, the bookstore cloud service may look up the name of the currently selected book in kiosk computing device 110 based on the identity of kiosk computing device 110 included in the URL. Responsive to the bookstore cloud service receiving the identity of the currently selected book, the bookstore cloud service may serve to the computing device 100 a web page that represents the book and includes a payment form]; see also col. 14, line 64 to col. 15, line 5 [As shown in FIG. 4C, in response to computing device 400 communicating with remote system 120 or kiosk computing device 410 to request access to the Internet resource referenced in device identifier 430, and if digital item 422 has an associated fee for purchasing access to digital item 422, computing device 400 may display at display 402 a prompt user 450 to enter payment information to purchase access to digital item 422])); 
	presenting one or more product or service descriptions corresponding to the one or more identifiers associated with the first transaction information (col. 9, lines 40-60 [Responsive to receiving a request from computing device 100 for the web page referenced by the URL, the bookstore cloud service may look up the name of the currently selected book in kiosk computing device 110 based on the identity of kiosk computing device 110 included in the URL. Responsive to the bookstore cloud service receiving the identity of the currently selected book, the bookstore cloud service may serve to the computing device 100 a web page that represents the book and includes a payment form]; see also col. 14, line 64 to col. 15, line 5 [As shown in FIG. 4C, in response to computing device 400 
	obtaining payment information (Figs. 1-4C; col. 9, line 60 to col. 10, line 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and submitting the payment form]); 
	generating second transaction information based on the one or more identifiers and the payment information (Figs. 1-4C; col. 9, line 60 to col. 10, line 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and submitting the payment form, or otherwise sending payment information stored in computing device 100, the bookstore cloud service may verify the payment information and may send the complete book to computing device 100]); and 
	transmitting the second transaction information to a server over a second communication link (Figs. 1-4C; col. 9, line 60 to col. 10, line 5 [Responsive to the user 150 filling out the payment form in computing device 100 with payment information and submitting the payment form, or otherwise sending payment information stored in computing device 100, the bookstore cloud service may verify the payment information and may send the complete book to computing device 100]), wherein the first communication link and the second communication link are different (col. 4, line 50 to  col. 5, line 5 [In some examples, first communication pathway 116 may include a short-range communication pathway, such as NFC, between a passive NFC tag, such as tag device 114 and computing device 100. In some examples, second communication pathway 118 may include one or more communication pathways that are different than first communication pathway 116];  col. 5, lines 1-15 [Fig. 2 and remote system 120 may send digital item 122 to computing device 100 via remote communication pathway 117]; col. 7, 

While Schilit discloses that both the system and the mobile device are configured to store and execute applications (see Schilit (42)-(53) col. 10, l. 25 – col. 13, l. 20, FIG. 3) it does not explicitly recite that the application from the server is downloaded to the mobile devices via the network interface. In the field of downloading media content, Winston teaches a system (Winston Fig. 1 [0033]), comprising: a network interface configured to communicate with mobile devices (Winston Fig. 1 [0033]); and processor electronics configured to store applications, including an application, for download to the mobile devices via the network interface, wherein the application comprises instructions to cause a mobile device to perform operations (Winston [0027] The media download system can enable users to interact with the system through web pages and/or through an application installed on a user device; Winston [0035] Users can also download and install an application to a mobile device 110 (or a user device 108) by communicating with the application server 112 over the network 106. An installed application instance 132 on a mobile device 110 can provide the same or similar functionality as the web pages 120; Winston [0039] When the mobile device 110 is carried within communication range (indicated by 150) of the kiosk 104 (with or without previously being notified of a nearby kiosk 104), the installed application instance 132 can detect transmissions from the wireless local area network for the kiosk 104 and can display a notification on a user interface of the mobile device 110 of the close proximity of the kiosk 104). It would have been obvious to one of ordinary skill in the art at the time the invention was 

While Schilit discloses the tag device may be configured to operate in a passive mode and an active mode of operation (col. 6, lines 17-29 and col. 6, line 66 to col. 7, line 5) and in some examples the device identifier does not include the digital item itself (col. 7, lines 26-28; Examiner notes this implies that some examples the device identifier does include the digital item itself) and Schilit discloses the kiosk device may include one or more zones, a tag device may be associated with each zone, and each tag sends a device identifier identifying the specific zone associated with that tag device (col. 5, lines 37-44), Schilit in view of Winston does not explicitly teach wherein a content of a beacon message that is related to a first product or service received from the interactive beacon device is different from a content of a beacon message that is related to a second product or service received from the interactive beacon device. However, in the field of displaying products to a user using beacon devices (abstract), Li teaches transmitting from a beacon device to a user device a message that is displayed on the user device wherein a content of a beacon message that is related to a first product or service received from the interactive beacon device is different from a content of a beacon message that is related to a second product or service received from the interactive beacon device (Figs. 9B and 10A; ¶¶0073-0074 [The user device 960 receives item information… over a path 992 from the beacon device 970… the beacon device 970 communicates with the server 980 via a network… The server 980 then provides the item information… to the beacon device 970 over a path 994…. Once the connection is established between 

Regarding claim 2, Schilit in view of Winston and Li teaches the system of claim 1, Schilit further discloses wherein the first transaction information comprises the one or more identifiers (Schilit (57) col. 13, l. 55 – col., 14, l. 10,  [In response to short-range wireless communication being established between computing device 400 and tag device 414A, tag device 404A may send device identifier 430 to computing device 400…device identifier 430 may be a URL that points to an Internet resource associated with zone 404A of kiosk 410, such as "www.example.com/kioskl/zonel/", which may uniquely identify zone 404A of kiosk computing device 410]).

Regarding claim 3, Schilit in view of Winston and Li teaches the system of claim 1, Schilit further discloses wherein the application is configured to obtain the one or more product or service descriptions from a server (Schilit (59), col. 14, ll. 25-50 [The Internet resource referenced by device identifier 430 

Regarding claim 4, Schilit in view of Winston and Li teaches the system of claim 1, Schilit further discloses wherein the first transaction information comprises a transaction identifier, and wherein the application is configured to obtain the one or more identifiers from a server based on the transaction identifier (Schilit (39) col. 9, ll. 40-60 [Responsive to scanning tag device 114, computing device 100 may receive from tag device 114 device identifier 130 including a URL that references the bookstore cloud service. A web browser or other application in computing device 100 may access, via a wireless network connection, a web page within the bookstore cloud service referenced by the URL. Responsive to receiving a request from computing device 100 for the web page referenced by the URL, the bookstore cloud service may look up the name of the currently selected book in kiosk computing device 110 based on the identify of kiosk computing device 110 included in the URL. Responsive to the bookstore cloud service receiving the identity of the currently selected book, the bookstore cloud service may serve to the computing device 100 a web page that represents the book and includes a payment form]; see also Schilit (59), col. 14, ll. 25-50; Schilit (23) col. 5, ll. 50-65).

Regarding claim 7, Schilit in view of Winston and Li teaches the system of claim 1, Schilit further discloses wherein the payment information comprises a user account identifier associated with a user account that has a charging capability (Schilit (61) col. 14, l. 64 – col. 15, l. 5 [As shown in FIG. 4C, in response to computing device 400 communicating with remote system 120 or kiosk computing device 410 to request access to the Internet resource referenced in device identifier 430, and if digital item 422 has an associated fee for purchasing access to digital item 422, computing device 400 may display at display 402 a prompt user 450 to enter payment information to purchase access to digital item 422];  Schilit (62) col. 15, ll. 5-10, FIG. 4D, [in response to payment information being entered at computing device 400, computing device 400 may receive access to digital item 422. For example, computing device 400 may be able to freely view the contents of digital item 422]; see also Schilit col. 3, ll. 20-40 [payment information may, for example, require inputting credit card information]; Schilit (40) col. 9, l. 60 – col. 10, l. 5 [Responsive to the user 150 filling out the payment form in computing device 100 with 

Regarding claim 8, Schilit in view of Winston and Li teaches the system of claim 1, Schilit further discloses wherein the first communication link is a short-range communication link, and wherein the second communication link is a long-range communication link (Schilit (17) col. 4, l. 50 – col. 5, l. 5 [In some examples, first communication pathway 116 may include a short-range communication pathway, such as NFC, between a passive NFC tag, such as tag device 114 and computing device 100. In some examples, second communication pathway 118 may include one or more communication pathways that are different than first communication pathway 116)]; Schilit (36) col. 9, ll. 1-15 [remote communication pathway 117 may be a wide area network (WAN) wireless connection (such as a cellular data connection), and kiosk communication pathway 119 may be a local area network (LAN) wireless connection (such as a Wi-Fi connection]).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schilit in view of Winston, Li, and Zhuang.

Regarding claim 5, Schilit in view of Winston and Li teaches the system of claim 1. While Schilit discloses second transaction information (Figs. 1-4C; col. 9, line 60 to col. 10, line 5), Schilit in view of Winston and Li does not explicitly teach that the second transaction information is encrypted based on a public key associated with the server. However, in the field of network security technology, Zhuang teaches wherein the second transaction information is encrypted based on a public key associated with the server (Zhuang ¶0072 [the processing unit generates relevant transaction data, for example, including the amount of the transaction, the transaction currency, the amount of the debit, the debit account currency and the debit exchange rates, among which, the sensitive data is first encrypted by the processing unit with the user's private key stored in the memory of mobile storage devices 400, is further encrypted by the processing unit with the public key assigned to remote server 410, and then is encapsulated into a transaction message]; ¶0073 [At step 522, the processing unit encrypts the transaction message with the session key, and then transmits it to remote server 410 via the established network connection)]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include encryption, as taught by Zhuang, in the transaction information, as taught by Schilit in view of Winston and Li, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to provide a mechanism to guarantee the security of the transaction (Zhuang [0004]).

Regarding claim 6, Schilit in view of Winston, Li, and Zhuang teaches the system of claim 5. Schilit further discloses wherein the payment information comprises a credit card number (col. 14, l. 60 – col.15, [As shown in FIG. 4C, in response to computing device 400 communicating with remote system 120 or kiosk computing device 410 to request access to the Internet resource referenced in device identifier 430, and if digital item 422 has an associated fee for purchasing access to digital item 422, computing device 400 may display at display 402 a prompt user 450 to enter payment information to purchase access to digital item 422]; col. 3, ll. 20-40 [payment information may, for example, require inputting credit card information]).

Response to Arguments
Applicant’s arguments filed 11/01/2021, with respect to the previous 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims.

Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference B of the Notice of References Cited Klingen (US 2016/0092860 A1) discloses a purchase transaction between a merchant and a customer where a merchant device sends transaction information beacon signal to a customer mobile device and the customer sends the payment information corresponding to the transaction information to a payment gateway. 
	Reference U of the Notice of References Cited “How Beacons are Changing the Shopping Experience” discloses how in-store beacons can automatically display information on a user’s mobile device when a user is in close proximity to the beacon. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625